Title: From John Adams to William Carmichael, 8 April 1780
From: Adams, John
To: Carmichael, William


     
      Sir
      Paris Hotel de Valois Ruë de Richelieu April 8. 1780
     
     I have this moment, the Honour of your Letter, from Madrid of the 29 of February as I suppose, altho the month is not mentioned. I thank you, Sir for commencing a Correspondence which I have Sometime wished to begin. I wrote to Mr Jay at Madrid the 22d of February, and wish to know if he has received the Letter. It is certainly proper, that those who are intrusted abroad, Should maintain a Correspondence, and cultivate a good understanding with each other, because altho their departments are in some respects seperate yet in others they are intimately connected together. From all that I heard in Spain, I expected you would meet an agreable Reception at Madrid, and I am much pleased to learn from you, that I was not mistaken.
     I have sometimes wondered at the slowness of Spain, in making a treaty with Us, but when I reflected upon a certain secret Article, my surprise ceased. We are already bound in a Treaty to her, but she is not bound to Us. It would be ungenerous in her, however to hold Us, long in this situation. The Treaty notwithstanding all that has been justly said, of the Advantages to Us, in it, is not less advantageous to our allies. The single Article, that binds Us to exclude, all armed Vessels of the Ennemies of our Allies in all future Wars from our Ports, is worth more millions, to them, than this War will cost, nay it will be a severer loss to Great Britain, than all that she has Spent in it. Whether G. B. has considered this or not, I dont know, but she will sometime or other discover it, and feel the inconvenience of it.
     You ask for news from America. A Vessell from Baltimore is arrived at Bourdeaux. Not a single Letter to Dr Franklin or me. Two or three Balimore newspapers, one as late, as 15 Feb. A hard Winter deep snows, uncommon frosts, frozen over from Connecticut to Long Island, and from N. Jersey to Staten Island. Ld Sterling went over to Staten Island with a Party on the Ice, burnt a few Vessells and a Guard House, took a few Prisoners, and brought off, a few deserters. Some N. Jersey People went over at the same time and plundered, without mercy. Finding the Communication open with N. York, which had been supposed to be obstructed by the Ice he returned. An Article from a Fish Kill Paper says that Clinton and Cornwallis sailed 26 December, with 7000 men for the W. Indies but that the Storm which happend soon after their departure, was supposed to have done him a mischief. A ship, Brig and schooner lost in the storm on Cape Cod, unknown who or whence, all perished. Congress had recommended to all the states to regulate Prices at 20 for one, which by the Speculations in the Papers, was not well liked. Govr Johnson a Delegate for Maryland, General Ward for Massachusetts in the room of Mr Dana, who desires me, to return you, Compliments and respects. The other delegates as last year. This is all the News I can recollect, having seen the Papers only a few minutes, in a large Company.
     The general State of affairs, appears very well. I see no Probability of Englands attaining an ally. On the Contrary there are many Symptoms of an approaching Combination of the maritime Powers, to protect neutral ships from searches and Insults. Ireland is in the full Career of Independance. England seems determined to force Holland into a War against her that she may have an opportunity to plunder her. The Correspondences and Associations in England, distress the Ministry very much, and if the War continues and they should not be very successfull, it seems likely that they will save Us the Trouble, of dispatching them. I wish however that France and Spain were more convinced of the Advantages they have in America and the West Indies. The more ships they send into those seas, the more they force England to send there. The more she sends there the weaker she is in Europe, and the less she is dreaded and respected. Holland Ireland, the opposition in England, and the other maritime Powers, all feel a Confidence rising in proportion to the diminution of British naval Force in Europe. Besides the innumerable Advantages, the french and Spaniards have in supporting the War in the American Seas over the English, which they have not in Europe. But I am apprehensive of being tedious. My Compliments to Mr Jay, and his family. I am with much respect, your most obedt. & humble st.
    